Hamilton County, No. C-830445.
This court received notification from the Supreme Court of the United States that said court on April 25, 1988, entered an order in No. 87-5323, David Joseph Steffen v. Ohio, which stated: “The petition for rehearing is denied.”
Upon consideration that the stay of execution granted by this court on March 23, 1988 was conditioned upon final disposition of said petition to the Supreme Court of the United States and it appearing to the court that the Supreme Court of the United States has rendered such final disposition of said petition, IT IS ORDERED that said stay of execution is hereby terminated as of the date of this entry, May 17,1988. It further appearing to the court that the date heretofore fixed for the execution of judgment and sentence of the Court of Common Pleas of Hamilton County is now past, IT IS ORDERED by the court that said sentence be carried into execution by the Superintendent of the Southern Ohio Correctional Institute or, in his absence, by the Deputy Superintendent on the 15th day of August, 1988, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Superintendent of the Southern Ohio Correctional Institute and that said Superintendent shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.